     Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 1 of 9 PageID #:3014




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    UNITED STATES OF AMERICA,
                                                  No. 14 CR 00229
         v.
                                                  Judge Thomas M. Durkin
    KABIR KASSAM



                     MEMORANDUM ORDER AND OPINION

        After contracting COVID-19, Defendant Kabir Kassam filed a motion for

compassionate release under 18 U.S.C. § 3582, or, in the alternative, for a

recommendation that the Bureau of Prisons (“BOP”) place him on home confinement.

R. 425. For the following reasons, Mr. Kassam’s motion is denied.

                                    Background

        Mr. Kassam pled guilty in August 2016 to one count of mail fraud. He was

sentenced to 70 months’ imprisonment—well below the applicable 151-188 month

Sentencing Guidelines range—and he and his co-defendants were ordered to pay over

$11,300,000 in restitution. Mr. Kassam self-surrendered to the BOP on March 9,

2018, and the BOP calculates his projected release date as March 24, 2022.1 Mr.

Kassam is currently housed at Duluth FPC in Duluth, Minnesota. He contracted



1 In his opening brief, Mr. Kassam said that his release date is March 23, 2023. R.
425 at 4. However, the Government’s response brief notes that a BOP representative
has said that Mr. Kassam is eligible for early release pursuant to 18 U.S.C. 3621(e)
because he completed a substance abuse program, meaning that his projected release
date is actually March 24, 2022, and that he may be eligible for home detention as
soon as September 24, 2021. As of the date of this order, BOP’s website reflects the
same information. See www.bop.gov/inmateloc (last visited February 9, 2021).
                                          1
   Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 2 of 9 PageID #:3015




COVID-19 while incarcerated but has since recovered and does not report any

lingering symptoms.

                                      Standard

      Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may modify a term of imprisonment

upon a motion of the defendant “after the defendant has fully exhausted all

administrative rights to appeal” and 30 days have passed without the BOP filing a

motion on the defendant’s behalf. In determining whether a sentence reduction under

§ 3582 is appropriate, courts consider: (1) the factors set forth in 18 U.S.C. § 3553(a);

(2) whether “extraordinary and compelling reasons” warrant a reduction in sentence;

and (3) whether “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The defendant

bears the burden of establishing his entitlement to relief under this provision. See

United States v. Gold, 459 F. Supp. 3d 1117, 1119 (N.D. Ill. 2020) (citing United States

v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)).

                                       Analysis

      The Government concedes that Mr. Kassam has exhausted his administrative

remedies and that the BOP has not pursued his request for early release. The

Government contends, however, that no extraordinary and compelling reasons exist

to justify Mr. Kassam’s release, and that the Section 3553(a) factors counsel against

it. The Court addresses the parties’ arguments on each issue in turn.

      Extraordinary and compelling reasons and policy statements. In

determining what constitutes an extraordinary and compelling reason to modify a



                                           2
   Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 3 of 9 PageID #:3016




person’s sentence, courts consider the guidance contained in the U.S. Sentencing

Guidelines Manual at U.S.S.G. § 1B1.13. The Application Notes describe

extraordinary and compelling reasons as including medical conditions, age, and

family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The notes also include the

following catch-all provision: “As determined by the Director of the Bureau of Prisons,

there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).”

Id. cmt. n.1(d). The Seventh Circuit held in United States v. Gunn that the Sentencing

Commission’s policy statement on what constitutes an extraordinary and compelling

reason for compassionate release does not apply to prisoner-initiated motions. 980

F.3d 1178, 1180 (7th Cir. 2020). But the court also noted that “substantive aspects of

the Sentencing Commission’s analysis in § 1B1.13 and its Application Notes provide

a working definition of ‘extraordinary and compelling reasons.’” Id. The court

continued that a “judge who strikes off on a different path risks an appellate holding

that judicial discretion has been abused.” Id. Accordingly, the Sentencing

Commission’s analysis remains instructive, and guides the Court’s decision here.

      Mr. Kassam claims that his weight constitutes an extraordinary and

compelling reason for his release. The CDC has determined that an individual with

a body mass index (“BMI”) of 30 or above is at an increased risk for severe illness due

to COVID-19. Mr. Kassam’s medical records indicate that his BMI was 28.9 in

December 2020, and 29.1 in November 2020. R. 430 at 1; R. 426 at 87. Mr. Kassam




                                          3
    Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 4 of 9 PageID #:3017




does not dispute that his BMI is below 30.2 He argues instead that there is no

indication that someone with a BMI slightly below 30 has a “demonstrably lower risk”

of suffering severe effects from COVID-19 than someone with a BMI of 30 or more.

While it is true that the CDC has said that the higher one’s BMI, the greater the risk

of death from COVID-19, R. 431 at 2, the Court declines to question the CDC’s

judgment that a BMI below 30 does not merit as much concern as a BMI above 30.

Accordingly, because Mr. Kassam’s BMI is below 30, he is not at an increased risk for

severe illness from COVID-19, and his weight is therefore not an extraordinary and

compelling reason for release.

       Mr. Kassam also claims that he had high blood pressure in 2018 and 2019, and

that his family has a history of heart disease and high cholesterol. But as the

Government points out, Mr. Kassam’s blood pressure readings from 2020 were all

within the normal range of 120/80. See R. 429 at 13 (citing R. 425 at 75, 87, 111).

Furthermore, nothing in Mr. Kassam’s medical records indicates that he personally

suffers from heart disease or high cholesterol.3 And in any event, current CDC




2According to Mr. Kassam’s opening brief, the last time his BMI was 30 or above was
in November 2017, when his BMI was 30.11. See R. 425 at 12 (citing R. 426 at 1).

3 According to Mr. Kassam, his medical records indicate that the BOP has not yet
administered cholesterol and glucose tests scheduled months ago. R. 431 at 5 (citing
R. 426 at 110-11). To the extent the BOP has not performed these tests as of this
writing, the Government is ordered to ask the BOP when it expects to administer
them, and share that information with counsel for Mr. Kassam.


                                          4
    Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 5 of 9 PageID #:3018




guidance does not identify high blood pressure or family history of heart disease/high

cholesterol as conditions that increase the risk of severe illness from COVID-19.4

       Finally, Mr. Kassam argues that his COVID-19 diagnosis itself justifies his

early release. But his medical records state that as of November 12, 2020, Mr.

Kassam’s infection was “resolved.” R. 426 at 67. The fact that Mr. Kassam seems to

have recovered from COVID-19 “cuts against granting the relief he requests,” United

States v. Bartlett, 2021 WL 54024, at *2 (N.D. Ill. Jan. 6, 2021), especially since he

does not claim to suffer from any lingering symptoms or other effects of the virus.

And while Mr. Kassam points out that there is limited research concerning

reinfection rates and also notes that he might suffer from long-term problems

associated with COVID-19 down the road, speculation about these issues cannot form

the basis for relief. See United States v. Thompson, 2020 WL 7771141, at *2-3 (N.D.

Ill. Dec. 30, 2020) (defendant’s professed concern about reinfection did not justify

compassionate release); see also Gold, 459 F. Supp. 3d at 1120 (“[g]eneral concerns

about possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence”) (quoting United States v. Allegra, No.

15 CR 243, R. 232 at 7 (N.D. Ill. Apr. 13, 2020)).5 Additionally, as of this writing,



4 Mr. Kassam does not dispute the CDC guidance, but he does argue that studies cited
by the CDC appear to have found an association between hypertension and severe
illness from COVID-19. See R. 431 at 3-5. The Court declines to opine on these
studies, especially because Mr. Kassam’s medical records show that his blood
pressure readings throughout 2020 were within normal range.

5 To the extent Mr. Kassam also argues that he should be released due to the mere
existence of the COVID-19 pandemic in the country generally, R. 425 at 6-8, or as a
result of BOP’s overall handling of the virus, id. at 8-10, neither constitute an
                                          5
    Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 6 of 9 PageID #:3019




Duluth FPC is reporting just one active case of COVID-19, suggesting that the

chances Mr. Kassam contracts the virus again are slim.6 See bop.gov/coronavirus (last

visited February 9, 2021).

       In sum, whether the Court views Mr. Kassam’s arguments separately or

together, there is simply no extraordinary and compelling reason to justify his early

release.

       Section 3553(a) factors. Even if there were an extraordinary and compelling

reason to grant Mr. Kassam the relief he requests, the Section 3553(a) factors counsel

against it. An analysis under 18 U.S.C. § 3553(a) considers the defendant’s history

and characteristics, the seriousness of his offense, the risk of recidivism he poses, the

time remaining on his sentence, the quality of his release plan, the impact of the

BOP’s efforts to maintain the safety of inmates, and the types of sentences available.

United States v. Colon, 2020 WL 7260804, at *4 (N.D. Ill. Dec. 10, 2020).

       The Court starts with the factors that weigh in Mr. Kassam’s favor—i.e. Mr.

Kassam’s history and characteristics, the risk of recidivism, and the quality of his

release plan. Mr. Kassam has a positive track record of helping others inside and



“extraordinary and compelling reason” to reduce a sentence. See, e.g., United States
v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in
society and the possibility that it may spread to a particular prison alone cannot
independently justify compassionate release.”); United States v. Fakhouri, 2020 WL
7698371, at *3 (N.D. Ill. Dec. 28, 2020) (same). A contrary finding would imply that
all inmates should be released, which is neither appropriate nor feasible.

6 Mr. Kassam points out that more than 200 inmates and nearly 20 staff members at
Duluth FPC have tested positive for COVID-19 since the pandemic began. But what
is relevant for purposes of this motion is the number of active cases currently at the
facility. As stated, that number is one.
                                           6
   Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 7 of 9 PageID #:3020




outside of prison and there is no indication in the record that he is a violent person.

Furthermore, the risk of recidivism is low because Mr. Kassam has little to no

criminal history other than his conviction for mail fraud. Finally, Mr. Kassam’s

release plan is encouraging since he has a wife and two children, and a letter from a

future employer suggests that he has a job lined up in the event that he is released.

      Several favors weigh against Mr. Kassam’s release, however. To begin, Mr.

Kassam committed a serious and extensive crime. Indeed, Mr. Kassam admitted to

stealing millions of dollars of taxpayer funds at the expense of low-income public

school children, defrauding the federal government, and bilking school districts

around the country. R. 210-1. The sentencing court separately found that Mr. Kassam

obstructed justice, and correctly noted that he abused the public trust by lining his

pockets with money meant for public education. R. 354 at 14.

      Turning to Mr. Kassam’s sentence, the sentencing court imposed a term of

imprisonment of 70 months, significantly below the guideline range of 151-188

months. Early release at this time would deemphasize the seriousness of Mr.

Kassam’s crime and disrespect the principles of justice. And while Mr. Kassam has

already served more than 50 percent of his sentence, his projected release date is

more than a year away (though he is possibly eligible for home detention in

September 2021), and releasing him early could diminish the general deterrent effect

of his original sentence. That is especially true here since Mr. Kassam’s wrongdoing

involved defrauding low-income students. As the sentencing court said, “[t]he

students here who did not receive the benefits are the true victims. These are low-



                                          7
    Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 8 of 9 PageID #:3021




income kids who needed this help . . .” R. 354 at 3. Early release of an inmate under

such circumstances would send the wrong message to the community.

       Finally, the very few active cases of COVID-19 at Duluth FPC suggest that

that the BOP has been able to contain the virus and provide inmates like Mr. Kassam

with appropriate medical treatment. To this point, Mr. Kassam’s medical records

show that prison officials promptly moved him into quarantine after he was

diagnosed with COVID-19 and checked his body temperature frequently. R. 426 at

77. Mr. Kassam has fully recovered from the virus with no lingering symptoms to

date, and the one active case at Duluth FPC is nowhere near the case levels seen at

other BOP institutions. On balance, the § 3553(a) factors counsel against releasing

Mr. Kassam early.7

       Recommendation to the BOP. Mr. Kassam asks the Court to recommend to

the BOP that he be placed on home confinement in the event the Court concludes, as

it has, that immediate release is not appropriate. But for the reasons set forth in the

§ 3553(a) portion of the Court’s analysis above, and because Mr. Kassam has already




7 Mr. Kassam separately asks the Court to find that he is not a “danger to the safety
of any other person or to the community,” citing the policy statement in U.S.S.G. §
1B1.13(2). But the Seventh Circuit has ruled that the “policy statement does not
apply to petitions under the First Step Act, like [Kassam’s], initiated by an inmate
rather than the Director of the Bureau of Prisons.” United States v. Burnley, 2021 WL
276129, at *2 (7th Cir. Jan. 27, 2021) (finding that it was a mistake for a district court
to determine, based on the policy statement, whether an inmate was a danger to
others ). And in any event, the Court has determined that there are no extraordinary
and compelling reasons to justify Mr. Kassam’s release, and that the § 3553(a) factors
do not weigh in his favor. For all these reasons, the Court need not decide whether
Mr. Kassam is a danger to others pursuant to the policy statement in U.S.S.G. §
1B1.13(2).
                                            8
  Case: 1:14-cr-00229 Document #: 432 Filed: 02/11/21 Page 9 of 9 PageID #:3022




contracted and recovered from COVID-19, the Court leaves the decision regarding

home confinement to the Warden’s sole discretion.

                                   Conclusion

      Even assuming there is an “extraordinary and compelling” reason to justify

Mr. Kassam’s early release, the Section 3553(a) factors counsel against it.

Accordingly, Mr. Kassam’s motion for compassionate release, R. 425, is denied and

the Court declines to issue a recommendation that he be placed on home confinement.


                                            ENTERED:




                                            _______________________
                                            Honorable Thomas M. Durkin
                                            United States District Judge


Dated: February 11, 2021




                                        9
